       Case 3:19-cv-07323-EMC Document 47 Filed 07/20/20 Page 1 of 2



 1   Seth Darmstadter (pro hac vice pending)
     sdarmstadter @mrllp.com
 2   MICHELMAN & ROBINSON, LLP
     200 South Wacker Drive, Suite 2900
 3   Chicago, IL 60606
     Telephone:    (312) 638-5671
 4   Facsimile:    (312) 638-5672

 5   Taylor C. Foss (SBN 253486)
     tfoss@mrllp.com
 6   MICHELMAN & ROBINSON, LLP
     17901 Von Karman Avenue, Suite 1000
     Irvine, CA 92614
 7   Telephone:      (714) 557-7990
     Facsimile:      (714) 557-7991
 8
     Attorneys for Plaintiff
 9   PERCIPIENT LLC
10
     John S. Kyle, Esq. (SBN 199196)
11   Laura K. Gantney, Esq. (SBN 199297)
     KYLE HARRIS LLP
12   450 B Street, Suite 1410
     San Diego, CA 92101
     Tel: (619) 600-0086
13   Fax: (619) 600-5144
     jkyle@klhipbiz.com
14   lgantney@klhipbiz.com
15   Attorneys for Defendant
     percipient.ai. Inc.
16

17
                                  UNITED STATES DISTRICT COURT
18
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
20   PERCIPIENT LLC, an Illinois Limited        Case No.: 3:19-cv-07323-EMC
     Liability Company,
21                                              Judge: Hon. Edward M. Chen
                     Plaintiff,
22
            vs.                                 REQUEST FOR VOLUNTARY
23                                              DISMISSAL WITHOUT PREJUDICE
     PERCIPIENT.AI, Inc., a Delaware
24   Corporation,
                                                Complaint filed: 11/07/2019
25                                              Trial date: 2/08/2021
                     Defendant.
26

27

28


                                               1
                  REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
      Case 3:19-cv-07323-EMC Document 47 Filed 07/20/20 Page 2 of 2



 1          Subsequent to the settlement conference between the parties and Magistrate Ryu, and in

 2   in light of Defendant Percipient.ai, Inc.’s pending trademark application before the United

 3   States Patent and Trademark Office, Plaintiff Percipient, LLC, by and through its counsel,

 4   hereby requests pursuant to Federal Rule of Civil Procedure 41(a)(2) that the above-captioned

 5   action be dismissed without prejudice.

 6

 7   DATED: July 20, 2020                       MICHELMAN & ROBINSON, LLP

 8

 9

10                                              Seth Darmstadter
                                                Taylor Foss
11                                              Attorneys for Plaintiff Percipient, LLC
12

13
     IT IS SO ORDERED.
14

15
     DATED: July 20, 2020
16                                              Hon. Edward M. Chen
                                                United States District Judge
17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
                  REQUEST FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
